Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 1 of 15 Page ID #1110



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

  CATHERINE ALEXANDER,                   )
                                         )
              Plaintiff,                 )
                                         )
       -vs-                              )
                                         )
  TAKE-TWO INTERACTIVE SOFTWARE, INC., )
  2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                  Case No. 3:18-cv-966-MJR-DGW
  WRESTLING ENTERTAINMENT, INC.;         )
  VISUAL CONCEPTS ENTERTAINMENT;         )
  YUKE’S CO., LTD.; AND YUKE’S LA INC.,  )
                                         )
                                         )
              Defendants.                )

     DEFENDANTS YUKE’S CO., LTD., YUKE’S LA, INC., AND WORLD WRESTLING
         ENTERTAINMENT, INC.’S OPPOSITION TO PLAINTIFF CATHERINE
           ALEXANDER’S MOTION TO COMPEL DISCOVERY RESPONSES

          Pursuant to this Court’s order dated December 19, 2018 (Dkt. No. 106), Defendants

   Yuke’s Co. Ltd. (“Yuke’s”), Yuke’s LA, Inc. (“Yuke’s LA”), and World Wrestling

   Entertainment, Inc. (“WWE”) (collectively, “Responding Defendants”) submit this brief in

   opposition to Plaintiff Catherine Alexander’s (“Plaintiff”) Motion to Compel Discovery

   Responses (Dkt. No. 100) (“Motion to Compel”).

                                   PRELIMINARY STATEMENT

          Plaintiff’s Motion to Compel flies in the face of the interests of judicial economy and the

   orderly litigation of this case. Pending before the Court, in addition to a case-dispositive motion

   to dismiss for failure to state a claim under Rule 12(b)(6), are Responding Defendants’ motions

   to dismiss for lack of personal jurisdiction under Rule 12(b)(2). See Dkt. Nos. 90, 92. In

   opposing Responding Defendants’ Rule 12(b)(2) motions, Plaintiff requested jurisdictional



                                                    1
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 2 of 15 Page ID #1111



   discovery, including seventy-five requests for admission and ten interrogatories, to which

   Responding Defendants responded.

           After receiving jurisdictional discovery, Plaintiff began issuing requests for non-

   jurisdictional discovery. As participation in non-jurisdictional discovery could be considered a

   waiver of Responding Defendants’ jurisdictional motions, they moved this Court to stay

   discovery until the Court has the opportunity to resolve Responding Defendants’ case-dispositive

   motions. See Dkt. No. 78. In the interim, the other defendants in this case Take-Two Interactive

   Software, Inc. (“Take-Two Interactive”), 2K Sports, Inc. (“2K Sports”), 2K Games, Inc. (“2K

   Games”), and Visual Concepts Entertainment (“Visual Concepts”) (collectively, “Take-Two”)

   have diligently engaged in discovery, responding to multiple sets of interrogatories, answering

   144 requests for admission, and producing over 1,290 pages of documents and over sixty-two

   minutes of audiovisual content responsive to Plaintiff’s ninety-six requests for production. 1

           As Plaintiff already has received significant discovery in this case both from Responding

   Defendants and Take-Two, Plaintiff cannot claim to be prejudiced by Responding Defendants

   request that they not participate in non-jurisdictional discovery until their Rule 12(b)(2) motion

   is decided. Moreover, the parties already have requested that this Court modify the current

   schedule to provide more time for discovery, nullifying any prejudice to Plaintiff. See Dkt. No.

   103.

           As explained in more detail below, the Court should deny Plaintiff’s Motion to Compel

   for several reasons. First, this Court lacks personal jurisdiction over Responding Defendants,




   1
       As Take-Two moved to dismiss for failure to state a claim under Rule 12(b)(6), but not for lack of personal
       jurisdiction under Rule 12(b)(2), discovery between Take-Two and Plaintiff has been proceeding despite
       Responding Defendants’ pending jurisdictional motions. Accordingly, the present Motion to Compel was not
       brought against Take-Two, only Yuke’s, Yuke’s LA, and WWE.


                                                          2
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 3 of 15 Page ID #1112



   such that discovery is improper. Plaintiff’s Motion to Compel essentially asks the Court to treat

   Responding Defendants’ pending motions to dismiss for lack of personal jurisdiction as though

   they had already been denied. Compelling responses at this time would effectively deprive

   Responding Defendants of the chance of having their motions decided on the merits, which

   would be prejudicial to Responding Defendants. Moreover, participation in merits-based

   discovery could be seen as a waiver of Responding Defendants’ personal jurisdiction motion.

   Responding Defendants should not be placed in the impossible Catch-22 that Plaintiff seeks to

   create through her Motion to Compel. Thus, Responding Defendants respectfully request that

   this Court deny Plaintiff’s Motion to Compel or delay its decision until the Court decides

   Responding Defendants’ Rule 12(b)(2) motions.

          Second, requiring Responding Defendants to engage in the large scale discovery

   contemplated by Plaintiff’s requests would be prejudicial to Responding Defendants.

   Responding Defendants have pending dispositive motions before this Court that could render the

   costs and efforts they spend complying with Plaintiff’s requests unnecessary. By contrast,

   Plaintiff has not been prejudiced by Responding Defendants’ objections to her discovery

   requests, as Responding Defendants have made clear that they will respond to the requests after

   the short time period that the Court is considering the motion to stay. Moreover, Plaintiff already

   has received extensive merits-based discovery from Take-Two, making the additional discovery

   at issue in the Motion to Compel cumulative. Accordingly, Responding Defendants respectfully

   request that the Court deny Plaintiff’s Motion to Compel.

                                           BACKGROUND

          Plaintiff asserts that she is a tattooist who inked six tattoos on professional WWE wrestler

   Randy Orton between 2003 and 2008. 1st Am. Compl. (Dkt. No. 76) ¶¶ 44–50. According to

   Plaintiff, Yuke’s and Yuke’s LA are “developer[s] of video games,” id. ¶¶ 21–22, which, as
                                                   3
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 4 of 15 Page ID #1113



   Plaintiff admits, are based in Japan and California, respectively, id. ¶¶ 13–14. WWE is a media

   company primarily known for wrestling-based sports entertainment incorporated in Delaware

   with its principle place of business in Connecticut. Id. ¶¶ 9–10.

          On April 17, 2018, Plaintiff initiated this suit against Responding Defendants and Take-

   Two (collectively, “Defendants”), alleging that the WWE 2K video game series infringes

   Plaintiff’s purported copyrights in Mr. Orton’s tattoos by depicting Mr. Orton in the game as he

   appears in real life, including with his tattoos. See Dkt. No. 1. While the Complaint purported to

   bring claims for direct, indirect, vicarious and contributory copyright infringement, it did not

   contain facts sufficient for Defendants to ascertain whether (a) prior to bringing suit, Plaintiff

   had obtained certificates of copyright registration as required by the Seventh Circuit; (b) the

   particular tattoos in which Plaintiff claimed copyrights; (c) the type of liability being alleged

   against each Defendant; or (d) each Defendant’s allegedly unlawful conduct. Moreover, Plaintiff

   failed to allege any facts to show that Responding Defendants have the minimum contacts with

   Illinois necessary for this Court to assert personal jurisdiction over them.

          Accordingly, on July 9, 2018, Defendants filed a case-dispositive motion to dismiss the

   Complaint in its entirety pursuant to Rule 12(b)(6) for failure to state a claim, see Dkt. No. 50,

   and Responding Defendants moved to dismiss the Complaint for lack of personal jurisdiction

   pursuant to Rule 12(b)(2), see Dkt. Nos. 50, 52. In light of the jurisdictional motions, the Court

   permitted Plaintiff to conduct jurisdictional discovery as to Responding Defendants to enable

   Plaintiff to properly establish jurisdiction before subjecting Responding Defendants to the costs

   and burdens of discovery. Plaintiff served ten interrogatories and seventy-five requests for

   admission on Responding Defendants on July 18, 2018, and Responding Defendants timely

   served responses on August 17, 2018.


                                                     4
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 5 of 15 Page ID #1114



          Following this jurisdictional discovery period, on October 2, 2018, Plaintiff filed an

   Amended Complaint, again alleging a single count for copyright infringement under 17 U.S.C.

   § 501 against all Defendants. See Dkt. No. 76. Despite having the benefit of jurisdictional

   discovery, Plaintiff failed to plead any Illinois-directed conduct giving rise to her claims against

   Responding Defendants. Instead, like her original complaint, Plaintiff’s Amended Complaint

   included the same handful of conclusory, boilerplate statements concerning the alleged activity

   of all seven Defendants collectively. The Amended Complaint’s only effort to single-out Yuke’s

   and Yuke’s LA consisted of four allegations about their general business without alleging any

   connection to the state of Illinois. Indeed, the only additional jurisdictional allegations in the

   Amended Complaint stated that Yuke’s and Yuke’s LA “do not know how many [WWE 2K]

   Games were sold or supplied to persons or entities in Illinois,” 1st Am. Compl. ¶ 40, “wrote code

   for the [WWE 2K] Games,” id. ¶¶ 41–42, and provided other “programming, sound and

   animation, bug correction, and basic testing services for the [WWE 2K] Games,” id. ¶ 43.

   Likewise, with respect to WWE, Plaintiff’s Amended Complaint added only six new

   jurisdictional allegations that did not cure the jurisdictional defects of her original Complaint.

          Because Plaintiff’s Amended Complaint again failed to state a claim and failed to draw

   any connection between Responding Defendants’ suit-related conduct and Illinois, on October

   23, 2018, Defendants again filed case-dispositive motions to dismiss under Rule 12(b)(6) and

   Rule 12(b)(2). See Dkt. Nos. 90, 92. Because this was Plaintiff’s second attempt to plead

   jurisdiction, and she was doing so with the added benefit of jurisdictional discovery, Responding

   Defendants sought dismissal with prejudice. The motions are fully brief and await resolution by

   this Court.




                                                     5
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 6 of 15 Page ID #1115



          While Responding Defendants’ motions were pending, Plaintiff charged forward with

   non-jurisdictional, merits-focused discovery. As Responding Defendants were concerned that

   participation in discovery would compromise their position that they are not subject to this

   Court’s jurisdiction, the parties met and conferred to discuss stipulating to a temporary stay of

   discovery. Plaintiff would not stipulate to a stay, forcing Responding Defendants to move this

   Court to stay discovery on October 11, 2018. See Dkt. No. 79. That motion remains pending.

          Nonetheless, Responding Defendants timely served objections to Plaintiff’s non-

   jurisdictional discovery requests on October 15, 2018. Yuke’s and Yuke’s LA objected to each

   request “on the grounds that the Court lacks personal jurisdiction over them and that a motion to

   stay discovery pending resolution of that issue has been filed in this case.” With respect to

   Plaintiff’s Requests for Production, Yuke’s and Yuke’s LA also stated that they “will amend

   their response[s] to [each] Request to specify whether responsive materials will be withheld

   based off their objections after the motion to stay discovery is decided.” Similarly, WWE

   “object[ed] to responding to the [Requests] on the grounds that the Court lacks personal

   jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

   Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52),” and in light of the pending

   motion to stay merits-based discovery until resolution of the jurisdictional issues.

          Despite these objections, and despite the fact that Take-Two provided substantive

   responses to Plaintiff’s numerous merits-based requests and produced copious documents,

   Plaintiff served yet another round of discovery on Defendants, including Responding

   Defendants, on October 18, 2018. Responding Defendants again timely provided objections on

   November 19, 2018. The following week, on November 30, 2018, Plaintiff filed the present




                                                    6
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 7 of 15 Page ID #1116



   Motion to Compel against Responding Defendants. 2 Subsequently, on December 5, 2018, the

   parties jointly filed a motion to amend the schedule in this case to allow more time for discovery

   in light of scheduling issues that arose between Plaintiff and Take-Two. See Dkt. No. 103.

            Contrary to Plaintiff’s assertion, Responding Defendants have not “contend[ed] they are

   automatically exempt from responding to discovery requests” until the Court decides their

   motions. See Pl.’s Mot. Compel (Dkt. No. 100) at 2. Instead, Responding Defendants have

   articulated to Plaintiff their well-founded concerns regarding waiver and unnecessary costs on

   numerous occasions and have employed the proper procedural vehicle—a motion to stay

   discovery—to address these concerns.

                                                     ARGUMENT

   I.       PLAINTIFF’S MOTION TO COMPEL DISCOVERY IS IMPROPER BECAUSE
            THIS COURT LACKS PERSONAL JURISDICTION OVER RESPONDING
            DEFENDANTS

            Plaintiff’s Motion to Compel can be denied based solely on this Court’s lack of personal

   jurisdiction over Responding Defendants. As explained in Responding Defendants’ Rule

   12(b)(2) motions, Responding Defendants do not have the requisite minimum contacts with

   Illinois related to Plaintiff’s claims to establish jurisdiction. See Dkt. Nos. 90, 92. None of the

   Responding Defendants are headquartered or incorporated in Illinois, or do continuous and

   systematic business there, so as to establish general personal jurisdiction. See Daimler AG v.



   2
        When Plaintiff filed this Motion to Compel, Responding Defendants notified her that the motion was
        procedurally deficient as Plaintiff did not comply with the procedure for resolving discovery disputes as set out
        in the Court’s Order Regarding Discovery, see Dkt. No. 56, and Plaintiff failed to meet and confer with Yuke’s
        and Yuke’s LA prior to filing a motion. Accordingly, Plaintiff withdrew her motion on December 3, 2018. See
        Dkt. No. 101. Following that withdrawal, however, Plaintiff never sought resolution of this dispute using the
        telephonic conferencing procedure outlined in the Order Regarding Discovery, which is a tacit admission that
        she is not actually prejudiced by Responding Defendants’ objections to participating in merits-based discovery
        and instead is attempting to use her Motion to Compel as a means of pressuring Responding Defendants.
        Responding Defendants’ present opposition to the Motion to Compel is filed pursuant to the Court’s subsequent
        request that the parties submit briefing on this matter. See Dkt. No. 106.


                                                             7
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 8 of 15 Page ID #1117



   Bauman, 571 U.S. 117, 137–39 (2014); see also Abelesz v. OTP Bank, 692 F.3d 638, 656–59

   (7th Cir. 2012) (finding no general jurisdiction over foreign banks not headquartered or

   incorporated in Illinois whose contacts were not “continuous and systematic”). Moreover,

   Plaintiff has not alleged that Yuke’s and Yuke’s LA have had any contact with Illinois, and she

   has not alleged that WWE’s sporadic contact with Illinois—by hosting live wrestling

   entertainment—gave rise to her copyright infringement claims so as to establish specific personal

   jurisdiction. Because Plaintiff has failed to plead these threshold elements, Responding

   Defendants are not subject to jurisdiction here. See Asahi Metal Indus. Co. v. Super. Court of

   California, 480 U.S. 102, 112–13 (1987) (holding that company’s participation in manufacturing

   a product that later caused harm in California did not constitute sufficient minimum contacts

   with California to render the company subject to personal jurisdiction); Mobile Anesthesiologists

   Chi., LLC v. Anesthesia Assoc. of Hous. Metroplex, P.A., 623 F.3d 440, 446–47 (7th Cir. 2010)

   (finding that defendants’ operation of a nationally accessible website that allegedly infringed

   plaintiff’s trademark did not establish sufficient contacts for exercise of jurisdiction in Illinois,

   and fact that plaintiff resided in Illinois was not enough to establish jurisdiction over defendant).

           It is well-established that there is an “implicit requirement” when considering a motion to

   compel discovery responses “that the court have jurisdiction over the target of the discovery.”

   Peterson v. Farrakhan, No. 2:03 Civ. 319, 2009 WL 1543600, at *3 (N.D. Ind. June 2, 2009).

   Indeed, courts throughout the Seventh Circuit have denied motions to compel merits-based

   discovery where personal jurisdiction had not been established. See, e.g., Advanced Tactical

   Ordnance Sys., LLC v. Real Action Paintball, Inc., No. 1:12 Civ. 296, 2012 WL 4854765, at *1–

   2 (N.D. Ind. Oct. 11, 2012) (denying motion to compel non-jurisdictional, merits-based

   discovery while motions to dismiss for lack of personal jurisdiction were pending); Ellis v.


                                                      8
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 9 of 15 Page ID #1118



   Fortune Seas, Ltd., 175 F.R.D. 308, 313 (S.D. Ind. 1997) (denying motion to compel production

   of documents containing detailed personal and financial information as overly burdensome

   where Plaintiff had not established “a colorable basis for personal jurisdiction” over defendant).

          Moreover, courts in the Seventh Circuit have found that participation in merits-based

   discovery can waive a defendant’s ability to contest personal jurisdiction. See, e.g., Lowe v. CVS

   Pharm., Inc., 233 F. Supp. 3d 636, 642 (N.D. Ill. 2017) (subjecting Defendants to jurisdiction

   where “Defendants denied Plaintiffs’ jurisdictional allegations but nevertheless participated in

   this litigation through extensive discovery”). As a result, Responding Defendants have objected

   to Plaintiff’s discovery requests that seek information beyond what might be relevant to the

   question of personal jurisdiction to preserve their pending Rule 12(b)(2) motions.

          As this Court lacks personal jurisdiction over Responding Defendants, the Motion to

   Compel should be denied or, at a minimum, this Court’s determination on the Motion to Compel

   should be delayed until it decides Defendants’ case-dispositive motions to dismiss. To hold

   otherwise would place Responding Defendants in an impossible Catch-22. Plaintiff’s Motion to

   Compel treats these pending motions to dismiss as if they had already been denied and is thus

   improper and premature. Responding Defendants should not be forced to engage in merits-based

   discovery before the Court decides the threshold jurisdictional issue and risk waiving this

   defense. Nevertheless, Responding Defendants have made clear that they will respond to

   Plaintiff’s requests if the Court decides that jurisdiction exists. Plaintiff should not be permitted

   to turn this case upside down and have this Court compel discovery responses before it has

   decided Responding Defendants’ Rule 12(b)(2) motions.




                                                     9
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 10 of 15 Page ID #1119



   II.    PLAINTIFF’S OVERLY BROAD REQUESTS WOULD SUBJECT
          RESPONDING DEFENDANTS TO UNNECESSARY DISCOVERY COSTS

          In addition to this Court’s lack of personal jurisdiction over Responding Defendants

   militating toward denial of Plaintiff’s Motion to Compel, Plaintiff’s Motion to Compel should be

   denied for the independent reason that requiring Responding Defendants to respond to Plaintiff’s

   broad, merits-based discovery would be unduly burdensome and prejudicial. Plaintiff relies on

   Federal Rule of Civil Procedure 26(c)(1) to argue that she is entitled to broad discovery from

   Responding Defendants, but she ignores the fact that Rule 26 also limits discovery where “the

   burden or expense of the proposed discovery outweighs its likely benefit.” Indeed, courts

   regularly find that it is appropriate to limit discovery where the requests will unjustifiably subject

   a party contesting jurisdiction to potentially unnecessary burdens and costs of participating in

   merits discovery. See, e.g., Sensory Techs., LLC v. Sensory Tech. Consultants, Inc., No. 1:13

   Civ. 834, 2013 WL 5230700, at *1 (S.D. Ind. Sept. 17, 2013) (explaining that courts should

   “control discovery in order to protect out-of-forum defendants from unjustifiably being subjected

   to the burdens of discovery and litigation in the forum state, which would undermine the very

   purpose of personal jurisdiction”).

          Here, Plaintiff’s Motion to Compel conclusorily states that “[e]ach RFA, RFP, and ROG

   is relevant to Plaintiff’s claim of copyright infringement.” See Pl.’s Mot. at 1. This is not so.

   Rather than serving well-tailored requests that would impose only reasonable costs on

   Responding Defendants, Plaintiff served 102 requests for admission, fifty-one interrogatories,

   and seventy-two requests for production that seek information that is not relevant to any claim or

   defense at issue in this case. For example, Request No. 1 in Plaintiff’s First Set of Requests for

   Production asks Responding Defendants to produce “[a]ll documents relating or referring to the

   Tattoo Works.” This is extremely broad, as any document ever created by any person would be

                                                    10
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 11 of 15 Page ID #1120



   responsive, regardless of affiliation to Yuke’s, Yuke’s LA, WWE, or the WWE 2K series. An

   online article by a random person mentioning Randy Orton’s tattoos would be responsive to this

   request, but Responding Defendants should not be required to scour the Internet for every such

   reference when they have good faith reasons for believing that this Court lacks jurisdiction over

   them. Likewise, Request No. 8 in Plaintiff’s First Set of Requests for Production seeks “[a]ll

   documents related to communications with and/or statements by Alexander,” without any

   temporal limitation, limitation on the subject matter of Plaintiff’s statements, or connection to the

   copyright dispute presently before the Court.

          The volume and breadth of Plaintiff’s pending discovery requests would impose

   significant burdens on Responding Defendants that may prove entirely unnecessary when the

   Court rules on their pending jurisdictional motions. Searching for the documents Plaintiff seeks

   and drafting substantive responses to her merits-based requests will require Responding

   Defendants to bear the costs of full discovery, which is taxing both financially and in terms of

   time. Subjecting Responding Defendants to these burdens before the Court even rules on their

   motions would be prejudicial to Responding Defendants without furthering the ultimate

   resolution of this case. See, e.g., Beesley v. Int’l Paper Co., No. 06-703, 2011 WL 2559895, at

   *3 (S.D. Ill. June 28, 2011) (denying motion to compel where “the burden and breadth of [the]

   proposed discovery far outweighed any potential benefit”).

          By contrast, Plaintiff has not been prejudiced by Responding Defendants’ objections to

   her Requests. Take-Two already has responded to the Requests, providing substantive responses

   and over one-thousand pages of responsive documents. Thus, no delay has been caused by

   Responding Defendants’ objections, and the only result of compelling their responses will be to




                                                    11
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 12 of 15 Page ID #1121



   subject them to extensive costs that may ultimately be futile. Accordingly, Plaintiff’s Motion to

   Compel should be denied.

   III.   PLAINTIFF HAS NOT IDENTIFIED A REASONABLE BASIS FOR
          PERMITTING DISCOVERY OF RESPONDING DEFENDANTS

          Plaintiff’s Motion to Compel offers no reasonable justification for subjecting Responding

   Defendants to merits discovery. First, Plaintiff asserts that Responding Defendants should be

   compelled to respond because “[e]ven if [their] Motion[s] to Dismiss [are] granted, it would not

   resolve this case as there are other defendants” and she could seek third-party discovery from

   Responding Defendants. Pl.’s Mot. at 2. This reflects a fundamental misunderstanding of how

   personal jurisdiction works. The fact that Responding Defendants potentially could be served

   with third-party discovery requests does not require that they participate in the merits of the case

   before the Court establishes jurisdiction over them. See, e.g., Bueker v. Atchison, Topeka &

   Santa Fe Ry. Co., 175 F.R.D. 291, 293 (N.D. Ill. 1997) (explaining that whether court had

   personal jurisdiction over doctor necessary to compel participation in discovery was separate

   issue from whether plaintiff could subpoena doctor to participate). Moreover, the Federal Rules

   do not provide a mechanism for Plaintiff to serve interrogatories or requests for admission on a

   third-party. Thus, denying Plaintiff’s Motion to Compel serves the important purpose of, at a

   minimum, reducing some of the burden that Responding Defendants currently face from

   Plaintiff’s overly broad Requests.

          Second, Plaintiff claims that Responding Defendants will “delay the overall litigation

   process.” Id. at 2. Plaintiff, however, has not suggested what information she needs from

   Responding Defendants that she has not already received from Take-Two. As a result, her

   argument necessarily fails. See, e.g., P.H. Glatfelter Co. v. Windward Prospects Ltd., No. 15-

   MC-46, 2015 WL 13235728, at *2 (E.D. Wis. Nov. 24, 2015) (denying motion to compel

                                                    12
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 13 of 15 Page ID #1122



   documents from defendant where personal jurisdiction was not established and co-defendant

   produced documents providing the information sought). Moreover, even if Plaintiff had

   identified such information, the parties already have asked the Court to enter an amended

   scheduling order allowing more time for discovery. See Dkt. No. 103. Thus, any delay in

   receiving Responding Defendants’ responses to Plaintiff’s merits-focused discovery requests is

   not prejudicial to Plaintiff.

                                           CONCLUSION

           For the foregoing reasons, Plaintiff’s Motion to Compel should be denied, and

   Responding Defendants should not be required to participate in discovery until and unless their

   motions to dismiss are denied.




                                                  13
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 14 of 15 Page ID #1123



    Dated: December 28, 2018         Respectfully submitted,

                                     /s/ Dale M. Cendali
                                     Dale M. Cendali (admitted pro hac vice)
                                     Joshua L. Simmons (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone: (212) 446-4800
                                     dale.cendali@kirkland.com
                                     joshua.simmons@kirkland.com

                                     Michael J. Nester (#02037211)
                                     DONOVAN ROSE NESTER P.C.
                                     15 North 1st Street, Suite A
                                     Belleville, Illinois 62220
                                     Telephone: (618) 212-6500
                                     mnester@drnpc.com

                                     Attorneys for Defendants Yuke’s Co. Ltd. and
                                     Yuke’s LA, Inc.




                                     /s/ Curtis B. Krasik (with consent)
                                     Jerry McDevitt (admitted pro hac vice)
                                     Curtis Krasik (admitted pro hac vice)
                                     K&L GATES LLP
                                     210 Sixth Avenue
                                     Pittsburgh, Pennsylvania 15222
                                     Telephone: (412) 355-8608
                                     jerry.mcdevitt@klgates.com
                                     curtis.krasik@klgates.com

                                     Michael J. Nester (#02037211)
                                     DONOVAN ROSE NESTER P.C.
                                     15 North 1st Street, Suite A
                                     Belleville, Illinois 62220
                                     Telephone: (618) 212-6500
                                     mnester@drnpc.com

                                     Attorneys for Defendant World Wrestling
                                     Entertainment, Inc.



                                        14
Case 3:18-cv-00966-MJR-MAB Document 107 Filed 12/28/18 Page 15 of 15 Page ID #1124



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

   CATHERINE ALEXANDER,                   )
                                          )
               Plaintiff,                 )
                                          )
        -vs-                              )
                                          )
   TAKE-TWO INTERACTIVE SOFTWARE, INC., )
   2K GAMES, INC.; 2K SPORTS, INC.; WORLD )         Case No. 3:18-cv-966-MJR-DGW
   WRESTLING ENTERTAINMENT, INC.;         )
   VISUAL CONCEPTS ENTERTAINMENT;         )
   YUKE’S CO., LTD.; AND YUKE’S LA INC.,  )
                                          )
                                          )
               Defendants.                )

                               CERTIFICATE OF SERVICE

        I hereby certify that on December 28, 2018, I electronically filed the foregoing
   DEFENDANTS YUKE’S CO., LTD., YUKE’S LA, INC., AND WORLD WRESTLING
   ENTERTAINMENT, INC.’S OPPOSITION TO PLAINTIFF CATHERINE ALEXANDER’S
   MOTION TO COMPEL RESPONSES TO DISCOVERY with the Clerk of the Court using the
   CM/ECF system, which will send notification of such filing to the following:

                   Anthony G. Simon           asimon@simonlawpc.com
                   Benjamin R. Askew          baskew@simonlawpc.com
                   Anthony R. Friedman        afriedman@simonlawpc.com
                   Carrie L. Roseman          croseman@simonlawpc.com
                   R. Seth Crompton           scrompton@allfela.com
                   Tracey Blasa               tblasa@allfela.com
                   Jerry McDevitt             jerry.mcdevitt@klgates.com
                   Curtis Krasik              curtis.krasik@klgates.com

                                          /s/ Dale M. Cendali
                                          Dale M. Cendali (admitted pro hac vice)
                                          Kirkland & Ellis LLP

                                          Attorney for Defendants Yuke’s Co. Ltd. and
                                          Yuke’s LA, Inc.
